Citation Nr: 1707000	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file was subsequently transferred to the RO in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2015; a transcript of the hearing is associated with the claims file.

In February 2016, this claim was previously before the Board at which time it denied entitlement to the issue on appeal.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Board's decision was vacated pursuant to a Joint Motion for Remand (Joint Motion).  As such, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion essentially directs the Board to obtain another medical opinion to address whether the in-service injury described by the Veteran (a parachuting injury) bore a relationship to the Veteran's current ankle disability.  The current opinion apparently did not include consideration of that fact since the examiner found no record of such an injury.  Accordingly, the claims file should be returned to the April 2014 VA examiner so that he may render an opinion in which the in-service parachuting injury described by the Veteran is taken as a conceded fact.  A complete rationale for any opinions must be provided.

In addition to the forgoing, any additional relevant records the Veteran identifies should be sought.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any additional relevant records he wants considered in connection with his appeal.  The identified records should be sought.   

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the VA examiner who conducted the April 2014 VA examination.  If that examiner is no longer available, then the Veteran's claims file should be forwarded to an appropriate person of like skill and qualification. The entire claims file should be reviewed by the examiner.

Following a complete review of the record, the examiner should set out the relationship between the Veteran's right ankle disability and his in-service parachuting injury.  Specifically the examiner should address whether the Veteran's current right ankle disability is at least as likely as not caused by or due to his in-service parachuting injury, as the Veteran has described it.

In addressing these issues, the examiner should consider the in-service parachuting injury described by the Veteran to be conceded.

The examiner should provide an explanation for all elements of his/her opinion.  If it is not possible to provide the requested opinion, the reasons for that should be set forth.   

3. After completing the above action, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




